Citation Nr: 0119294	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  98-17 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1964 to 
July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan.                 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In the instant case, the appellant's personnel records show 
that he served in Vietnam from March 1968 to March 1969.  The 
records reflect that from April to June 1968, the appellant 
served in the "HHB, 1st Battalion, 8th Artillery, 25th 
Infantry Division," and that during that period of time, his 
Military Occupational Specialty (MOS) was as an order and 
supply clerk specialist.  According to the records, from June 
1968 to November 1968, the appellant served in the "Battery 
B, 1st Battalion, 8th Artillery, 25th Infantry Division," and 
that during that period of time, his MOS was as a supply 
clerk specialist.  The records further show that from 
November 1968 to March 1969, the appellant served in the 
"Company B, 118th Artillery, 25th Infantry Division, Usar 
Pac," and that during that period of time, his MOS was as an 
order and supply clerk sergeant.  According to the records, 
in regard to campaigns, the appellant served in the 
"CounterOffensive/Vietnam, CounterOffensive Phase II/ 
Vietnam, CounterOffensive Phase V/ Vietnam, CounterOffensive 
Phase VI/ TET 69, CounterOffensive Phase."  

In May 1997, the appellant submitted a PTSD stressor 
statement to the RO.  At that time, he indicated that upon 
his arrival in Vietnam, he was assigned to the "1st of the 
8th Artillery Battalion."  The appellant stated that after 
one week, he volunteered to be a "tunnel rat," and was 
assigned to the "27th Wolfhounds Infantry."  He noted that 
he spent two and a half weeks as a tunnel rat, and that 
during that period of time, he went on patrols outside of 
"Cu Chi."  According to the appellant, on one occasion, his 
squad found a trap door.  He indicated that they could hear 
voices under the door and that when the trap door was opened, 
he grabbed the head of a "Viet Cong (VC)" and slit his 
throat.  The appellant revealed that he then threw a grenade 
into the tunnel under the trap door and ran.  According to 
the appellant, when he returned to the tunnel, he discovered 
that his squad had killed six VC soldiers.  The appellant 
stated that he was given two ears from VC soldiers as 
souvenirs and was initiated into the Wolfhounds.  He 
indicated that on another occasion, he was on patrol 
approximately two to five miles outside of camp when his 
squad "dug in next to rice patties" so that they would not 
be visible.  The appellant noted that at that time, his 
friend, "G.," was approximately 20 to 30 yards away from 
him when he heard a noise in the distance like a "miniature 
rocket."  He revealed that when he crawled over to his 
friend to find out if he was all right, his friend was only 
"half there."  

In June 1997, the appellant underwent a VA PTSD examination.  
At that time, he stated that he had served in Vietnam and was 
involved in six TET counter offensives.  The appellant 
indicated that he had attempted to qualify as a tunnel rat, 
but that he had changed his mind after his best buddy was 
blown apart.  He noted that another traumatizing event 
occurred when he had to confront a corporal who had become 
psychotic.  The appellant reported that the corporal was in a 
hooch and that when he entered the hooch, the corporal 
pointed a loaded M16 rifle at him.  According to the 
appellant, at that time, although he was extremely fearful, 
he was able to dissuade the corporal from shooting him.  The 
appellant reported that on another occasion, he was serving 
in Panama when a fuel truck overturned.  He noted that at 
that time, he was able to extricate the occupants before the 
tanker exploded.  The appellant revealed that at present, he 
had trouble sleeping and that when he was asleep, he had 
nightmares of the traumatic events that he had experienced 
both in Vietnam and Panama.  According to the appellant, he 
had flashbacks while mowing the lawn and would see his friend 
who was killed in Vietnam.  Following the mental status 
evaluation, the appellant was diagnosed with the following: 
(Axis I) PTSD based on (a) traumatic Vietnam and Panama War 
experiences, (b) nightmares, reference same, (c) flashbacks, 
(d) impaired sleep, (e) impaired interpersonal relationships, 
and (e) heightened startle reactions, and (Axis V), Global 
Assessment of Functioning (GAF) score of 60.  

In June 1997, the RO received a stressor statement from the 
appellant.  At that time, he related his in-service 
stressors, including the two week period when he served as a 
tunnel rat, the occasion when his friend was killed and blown 
in half, and the occasion when his corporal became psychotic 
and threatened him with a M16 rifle. 

In February 1999, a hearing was conducted at the RO.  At that 
time, the appellant testified that he had engaged in combat 
during his service in Vietnam.  (T.2).  The appellant stated 
that while he was stationed at the base camp right across the 
street from the "first and the fifth one on Kuchee Base 
Camp," there were rockets and mortars coming in.  (Id.).  He 
revealed that if he heard two mortar blasts, he was supposed 
to get out to the perimeter.  (Id.).  The appellant indicated 
that he had also volunteered as a tunnel rat.  (T.8).  He 
noted that on one occasion, his squad was attacked while out 
in the "boondocks."  (Id.).  According to the appellant, 
after the attack, he crawled over to one of his friends and 
when he went to grab hold of him, he realized that he was 
holding only the "top part of him."  (Id.).  The appellant 
reported that he could not remember his friend's full name, 
but that he was referred to as "C."  (Id.). 

In March 2001, a hearing was conducted at the RO before the 
undersigned Board member.  At that time, the appellant 
testified that while he was stationed in Vietnam, he served 
as a rear attachment first sergeant in B company.  (T.4).  
The appellant stated that on one occasion, a soldier with 
mental problems went into one of the hutches with a loaded 
M16.  (Id.).  According to the appellant, he put on an 
"armored vest," and went into the hooch where the soldier 
pointed the gun at him.  (Id.).  The appellant noted that he 
pleaded with the soldier and the soldier finally handed him 
the gun.  (Id.).  According to the appellant, during his 
period of service in Vietnam, he went on convoys and was 
prepared for combat.  (T.6).  The appellant reported that he 
was a supply support base person and that when he would spend 
the night at the "fire support base," there was incoming 
sniper fire and mortar rounds.  (Id.).  He also stated that 
during the TET offensive, he was serving with the "B 
Battery, 8th Artillery" at "Cuchi," and that during that 
period of time, his unit received a lot of incoming mortar 
attacks.  (T.13, 14).  The appellant further testified that 
in 1989, he was serving in Panama when a fuel tanker 
overturned and he rescued two people from the tanker.  
(T.5,7).  He indicated that at present, he was receiving 
social security benefits for his PTSD.  (T.9).  

In the instant case, the Board observes that there is no 
indication that the RO has requested verification of the 
appellant's alleged stressors, as outlined above, by the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
(formerly the U.S. Army & Joint Service Environmental Support 
Group (ESG)).  The provisions of the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (MANUAL M21-1) pertaining to the 
evaluation of PTSD claims provide that, "where records 
available to the rating board do not provide objective or 
supportive evidence of the alleged inservice traumatic 
stressor, it is necessary to develop this evidence."  Manual 
M21-1, Part VI, 7.46(f)(2) (emphasis added).  Since the 
development outlined in the manual includes providing 
stressor information to the proper administration, formerly 
ESG, in an attempt to verify the claimed stressor, this 
procedure is deemed mandatory.  Additionally, to conform to 
the ruling of the Court, the RO must allow the appellant to 
supplement his statement and reevaluate it if the USASCRUR is 
able to obtain some, but not all, of the stressor information 
submitted.  See Zarycki v. Brown, 6 Vet. App. 91, 99-100 
(1993).  Such development is necessary before the Board can 
proceed with its appellate review of the claim.  Cohen v. 
Brown, 10 Vet. App. 128, 136-67 (1997).  

The Board further notes that, as previously stated, in the 
appellant's March 2001 Travel Board hearing, the appellant 
testified that he was currently receiving social security 
benefits for his PTSD.  However, upon a review of the record, 
it does not appear that a request for any Social Security 
Administration (SSA) records has been made.  In this regard, 
the Board observes that "as part of the Secretary's 
obligation to review a thorough and complete record, VA is 
required to obtain evidence from the Social Security 
Administration, including any decisions by the administrative 
law judge, and to give that evidence appropriate 
consideration and weight."  Hayes v. Brown, 9 Vet. App. 67, 
74 (1996).

Accordingly, in order to fully and fairly evaluate the 
appellant's claim, this case is REMANDED for the following 
development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A (c)), request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him at any time 
including following service, for PTSD.  
With any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  The RO should 
also inform the appellant of any records 
it has been unsuccessful in obtaining as 
provided under Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)(2).     

3.  The RO should obtain and associate 
with the claims file copies of any written 
decisions concerning the appellant's claim 
for disability benefits from the SSA, and 
copies of any medical records utilized in 
reaching that decision.

4.  The RO should further request from the 
appellant, through his representative, a 
comprehensive statement containing as much 
detail as possible regarding the stressors 
to which he alleges he was exposed in 
service. The appellant should be asked to 
provide specific details of the claimed 
stressful events during service, such as 
dates, locations, detailed descriptions of 
events, units involved, number and names 
of casualties, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment or any other 
identifying detail.  If possible, the 
appellant is requested to provide the full 
name of his friend who was killed in 
Vietnam, previously referred to as "G." 
or "C."  The appellant is advised that 
this information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details, an adequate search for verifying 
information can not be conducted.

5.  Regardless of the response from the 
appellant, the RO should review the 
claims file and compile a list of the 
appellant's alleged stressors in as much 
detail as possible.  The RO should then 
verify the occurrence of the claimed 
stressors through official channels, 
including the USASCRUR.  The USASCRUR 
should be provided a copy of the 
appellant's personnel records, May 1997 
statement, June 1997 statement, and this 
remand.  The USASCRUR should be requested 
to conduct a search in all of the 
available and appropriate sources, and 
provide any information which might 
corroborate the stressors.  Any 
information obtained should be associated 
with the claims file.  If the search 
efforts produce negative results, 
documentation from that facility to that 
effect should be placed in the claims 
file.  

6.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, the appellant 
should be afforded an examination by a 
psychiatrist to determine the presence of 
PTSD.  The RO must specify for the 
examiner the stressor or stressors that 
the RO determined is (are) established by 
the record, and the examiner is to be 
instructed that only those events can be 
considered for the purpose of determining 
whether the appellant was exposed to a 
stressor in service.  The examination 
report should include a detailed account 
of all pathology found to be present.  All 
necessary special studies or tests are to 
be accomplished.  In addition, the 
examiner should address the following: (a) 
whether the stressor(s) determined by the 
RO to actually have occurred was/were 
sufficient to produce PTSD, (b) whether 
the appellant meets the diagnostic 
criteria for PTSD under the American 
Psychiatric Associations' Diagnostic and 
Statistical Manual of Mental Disorders, 
and (c) whether there is a link between 
current symptoms and the stressor or 
stressors specified by the RO as 
established by the record.  The 
examination report should include a 
complete rationale for all opinions 
expressed.  The claims folder must be made 
available to the examiner prior to the 
examination.   

7.  The RO should then review the claims 
file to ensure that all of the foregoing 
requested development has been completed.  
After undertaking any additional 
development deemed appropriate in addition 
to that requested above, the RO should re-
adjudicate the issue of entitlement to 
service connection for PTSD.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The purpose of this remand is to obtain additional 
development.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified; however, the appellant is 
advised that failure to cooperate by not reporting for any 
scheduled examinations may result in the denial of the claim.  
38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



